DETAILED ACTION

The instant application having application No 17/364656 filed on 06/30/2021 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 9 is incorporated into the independent claim 1.
Claim 10 would be allowable if (i) claim 11 or 15 is incorporated into the independent claim 10.
Claim 19 would be allowable if (i) claim 20 is incorporated into the independent claim 19, (ii) resolve 101 rejection.
The claims 1, 10 and 19 are have the conditional limitation “the limitation of the claims is not clear the message packet sending by the relay node and the message packet comprises the partial message to a connected blockchain node or another relay node, it is not clear the message packet comprises the information of the both nodes to connect to the blockchain node and the relay node, or the message comprises the only blockchain node information then the relay node cannot connect to the relay node or the MPEP 2111.04.II provides guidance for contingent limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reason:
Claims 19-22 are directed to a machine readable media which typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.    Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US 20210281578, Sep. 9, 2021) in view of Qiu (US 20200177387, Jun. 4, 2020).
	Regarding Claim 1, Olson discloses a  computer-implemented method, comprising receiving, by a relay node in a blockchain relay communication network, a plurality of message packets, each message packet configured to record a partial message content of a message to be transmitted(page 10, par(0099), line 1-10, performed by a multi-domain relay node in a multi-domain blockchain network, include receiving a gossip message from a domain anchor peer in a first security domain, the gossip message include blockchain state information of a domain anchor peer blockchain ledger managed by a plurality of nodes in the first security domain, the blockchain state information include block content);
parsing(page 7, par(0077), line 8-10, the endorsing peer node's(wherein is the relay node see Fig 2B) signature is passed back as a proposal response to the SDK of the client which parses the payload for the application to consume), by the relay node(page 10, par(0099), line 1-10, performed by a multi-domain relay node in a multi-domain blockchain network), the plurality of message packets to obtain encapsulation information of the message to be transmitted, the encapsulation information configured to indicate a type of a blockchain message within the encapsulation information in the message to be transmitted(page 8, par (0086), line 1-10, a process of a transaction being processed by a blockchain including a plurality of nodes, a sender desires to send payment or some other form of value encapsulated in a digital record to a recipient via the blockchain);
determining, by the relay node, that the encapsulation information indicates that the blockchain message is a block synchronization message(page 10, par(0099), line 1-10, synchronizing state among different security domains performed by a multi-domain relay node in a multi-domain blockchain network, include receiving a gossip message from a domain anchor peer in a first security domain, the gossip message include blockchain state information of a domain anchor peer blockchain ledger managed by a plurality of nodes in the first security domain, the blockchain state information include block content).
Olson discloses all aspects of the claimed invention, except before receiving the plurality of message packets, sending, by the relay node, at least one of the plurality of message packets that comprises the partial message content to a connected blockchain node or another relay node in the blockchain relay communication network, to enable the connected blockchain node or the another relay node to receive the partial message content.
Qiu the same field of invention teaches before receiving the plurality of message packets, sending, by the relay node, at least one of the plurality of message packets  (page 5, par(0061), line 10-20, the relay is a trusted node, verifies data after receiving the data from the first blockchain, and sends the data to the second blockchain after the verification succeeds, the relay verification blockchain, and perform consensus verification on data receiving from the first blockchain(relay node perform consensus verification on the  message receiving before sending) before sending the data to the second blockchain).
Olson and Qiu are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of message packets before receiving all of the plurality of message packets corresponding to the message to be transmitted the teaching of Olson to include the relay is a trusted node, verifies data after receiving the data from the first blockchain, and sends the data to the second blockchain after the verification succeeds the teaching of Qiu because it is providing inter-blockchain transmission of an authenticable message, where the inter­blockchain transmission from a first account in a first blockchain to another blockchain.
Regarding Claim 10, Olson discloses non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising receiving, by a relay node in a blockchain relay communication network, a plurality of message packets, each message packet configured to record a partial (page 10, par(0099), line 1-10, performed by a multi-domain relay node in a multi-domain blockchain network, include receiving a gossip message from a domain anchor peer in a first security domain, the gossip message include blockchain state information of a domain anchor peer blockchain ledger managed by a plurality of nodes in the first security domain, the blockchain state information include block content);
parsing(page 7, par(0077), line 8-10, the endorsing peer node's(wherein is the relay node see Fig 2B) signature is passed back as a proposal response to the SDK of the client which parses the payload for the application to consume), by the relay node (page 10, par(0099), line 1-10, performed by a multi-domain relay node in a multi-domain blockchain network), the plurality of message packets to obtain encapsulation information of the message to be transmitted, the encapsulation information configured to indicate a type of a blockchain message within the encapsulation information in the message to be transmitted(page 8, par (0086), line 1-10, a process of a transaction being processed by a blockchain including a plurality of nodes, a sender desires to send payment or some other form of value encapsulated in a digital record to a recipient via the blockchain);
determining, by the relay node, that the encapsulation information indicates that the blockchain message is a block synchronization message(page 10, par(0099), line 1-10, synchronizing state among different security domains performed by a multi-domain relay node in a multi-domain blockchain network, include receiving a gossip message from a domain anchor peer in a first security domain, the gossip message include blockchain state information of a domain anchor peer blockchain ledger managed by a plurality of nodes in the first security domain, the blockchain state information include block content).
Olson discloses all aspects of the claimed invention, except before receiving the plurality of message packets, sending, by the relay node, at least one of the plurality of message packets that comprises the partial message content to a connected blockchain node [[and]] or another relay node in the blockchain relay communication network, to enable the connected blockchain node [[and]] or the another relay node to receive the partial message content.
Qiu the same field of invention teaches before receiving the plurality of message packets, sending, by the relay node, at least one of the plurality of message packets that comprises the partial message content to a connected blockchain node [[and]] or another relay node in the blockchain relay communication network, to enable the connected blockchain node [[and]] or the another relay node to receive the partial message content(page 5, par(0061), line 10-20, the relay is a trusted node, verifies data after receiving the data from the first blockchain, and sends the data to the second blockchain after the verification succeeds, the relay verification blockchain, and perform consensus verification on data receiving from the first blockchain(relay node perform consensus verification on the  message receiving before sending) before sending the data to the second blockchain).
Olson and Qiu are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of message packets before receiving all of the plurality 
Regarding Claim 19, Olson discloses computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having non-transitory, machine-readable media storing one or more instructions executable by the one or more computers to perform one or more operations comprising: receiving, by a relay node in a blockchain relay communication network, a plurality of message packets, each message packet configured to record a partial message content of a message to be transmitted(page 10, par(0099), line 1-10, performed by a multi-domain relay node in a multi-domain blockchain network, include receiving a gossip message from a domain anchor peer in a first security domain, the gossip message include blockchain state information of a domain anchor peer blockchain ledger managed by a plurality of nodes in the first security domain, the blockchain state information include block content); parsing(page 7, par(0077), line 8-10, the endorsing peer node's(wherein is the relay node see Fig 2B) signature is passed back as a proposal response to the SDK of the client which parses the payload for the application to consume), by the relay node(page 10, par(0099), line 1-10, performed by a multi-domain relay node in a multi-domain blockchain network), the plurality of message packets to obtain encapsulation information of the message to be transmitted, the encapsulation information configured (page 8, par (0086), line 1-10, a process of a transaction being processed by a blockchain including a plurality of nodes, a sender desires to send payment or some other form of value encapsulated in a digital record to a recipient via the blockchain); 
determining, by the relay node, that the encapsulation information indicates that the blockchain message is a block synchronization message(page 10, par(0099), line 1-10, synchronizing state among different security domains performed by a multi-domain relay node in a multi-domain blockchain network, include receiving a gossip message from a domain anchor peer in a first security domain, the gossip message include blockchain state information of a domain anchor peer blockchain ledger managed by a plurality of nodes in the first security domain, the blockchain state information include block content)
Olson discloses all aspects of the claimed invention, except before receiving the plurality of message packets, sending, by the relay node, at least one of the plurality of message packets that comprises the partial message content to a connected blockchain node or another relay node in the blockchain relay communication network, to enable the connected blockchain node or the another relay node to receive the partial message content.
Qiu the same field of invention teaches before receiving the plurality of message packets, sending, by the relay node, at least one of the plurality of message packets that comprises the partial message content to a connected blockchain node or another (page 5, par(0061), line 10-20, the relay is a trusted node, verifies data after receiving the data from the first blockchain, and sends the data to the second blockchain after the verification succeeds, the relay verification blockchain, and perform consensus verification on data receiving from the first blockchain(relay node perform consensus verification on the  message receiving before sending) before sending the data to the second blockchain).
Olson and Qiu are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of message packets before receiving all of the plurality of message packets corresponding to the message to be transmitted the teaching of Olson to include the relay is a trusted node, verifies data after receiving the data from the first blockchain, and sends the data to the second blockchain after the verification succeeds the teaching of Qiu because it is providing inter-blockchain transmission of an authenticable message, where the inter­blockchain transmission from a first account.

Conclusions
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Martin et al. (US 20140173331, Jun. 19, 2014) teaches Adaptive Private Network With Geographically Redundant Network Control Nodes

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464